DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4,10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 7,079,643 B1 to Knox in view of U.S Pub. No.2018/0034805 A1 to EICHEN et al. (hereinafter “EICHEN”).
Regarding claim 1, Knox discloses at least one non-transitory computer-readable medium, comprising instructions to direct at least one processor to: retrieve a phone number stored on a communication device (column 2, line 63 through column 3, line 10; retrieves the next phone number to contact from the phone number database table 10);
initiate a reformatting sequence to reformat the phone number, wherein the reformatting sequence comprises a first logic sequence, a second logic sequence, a third logic sequence, and a fourth logic sequence (column 2, line 63 through column 3, line 10; dialing sequence construction is accomplished by a processor in a lookup, assemble, test, record, and analyze cycle to determine the correct dialing sequence for the locality of origination of the phone call. The successful dialing sequence is automatically determined and is compliant with the local telephone company dialing requirements);
enable a manual intervention sequence when the reformatting sequence is unable to reformat the phone number (column 2, line 63 through column 3, line 10; Sometimes the format requires that the user manually configure numerous area codes and exchanges when dialing sequences are potentially failures);
save a reformatted phone number to the communication device, wherein the reformatted phone number is in a global dialing format and wherein the reformatted phone number is obtained from the reformatting sequence or from the manual intervention process (column 2, line 63 through column 3, line 10 and column 4, lines 8-14; analysis process 24 stores the identified and categorized dialing results into table 25 into the appropriate fields);
retrieve a local phone number from the reformatted phone number when a user selects the reformatted phone number (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; indicating that said selected one of said potentially operable dialing sequences is a correct dialing sequence for a phone call having an area code and an exchange matching an area code and an exchange of said retrieved phone call);
initiate a domestic call logic sequence or an international call logic sequence (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; indicating that said selected one of said potentially operable dialing sequences is a correct dialing sequence for a phone call having an area code and an exchange matching an area code and an exchange of said retrieved phone call);
save the phone number to a call log on the communication device, wherein the phone number is saved in the global dialing format; and call the concatenated phone number (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; If the area code of the retrieved phone number from table 10 matches the local area code from user definition 26, control is passed to the local dialing process 14). 
However, Knox does not explicitly disclose concatenate a dialing protocol and the authenticated local phone number, wherein a concatenated phone number is obtained; and execute an authentication process, wherein an authenticated local phone number is obtained and wherein the authentication process comprises a verification process and a digit count process.
In the same field of endeavor, EICHEN discloses concatenate a dialing protocol and the authenticated local phone number, wherein a concatenated phone number is obtained; and execute an authentication process, wherein an authenticated local phone number is obtained and wherein the authentication process comprises a verification process and a digit count process (paragraphs [0050] and [0051]; authentication device 220 may request a service from service device 250 based on authenticating customer equipment 210 (e.g., rather than or in addition to requesting configuration information from configuration storage device 230). For example, authentication device 220 may receive a certificate from customer equipment 210, may authenticate customer equipment 210 using the certificate, and may request a service related to an E-911 service or a local number portability service based on authenticating customer equipment).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Knox’s teaching with a feature of concatenate a dialing protocol and the authenticated local phone number, wherein a concatenated phone number is obtained; and execute an authentication process, wherein an authenticated local phone number is obtained and wherein the authentication process comprises a verification process and a digit count process as taught by EICHEN in order to  authenticate user by user’s phone number (paragraph [0050], EICHEN).

Regarding claim 2, Knox discloses the at least one non-transitory computer-readable medium of claim 1, wherein the reformatted phone number is a concatenation of a standardized country code and the local phone number and wherein the local phone number is in a destination country represented by the standardized country code (Fig. 1 and Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number)

Regarding claim 3, Knox discloses the at least one non-transitory computer-readable medium of claim 2, wherein the standardized country code in the reformatted phone number is a three-letter code for the destination country (Fig. 1 and Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 4, Knox discloses the at least one non-transitory computer-readable medium of claim 3, wherein the three-letter code is an International Organization for Standardization (ISO) country code for the destination country (Fig.1, Abstract, column 1, lines 28-48 and column 2, lines 44-53; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 10, Knox discloses the at least one non-transitory computer-readable medium of claim 1, comprising instructions to: enable the user to select a ninth reformatted phone number to be called, wherein the ninth reformatted phone number is in a sixth country and wherein the sixth country is represented by a sixth standardized country code;  initiate the domestic call logic sequence when the sixth standardized country code for the sixth country is the same as a seventh standardized country code for the first current country, wherein the user is located in the first current country; and initiate the international call logic sequence when the sixth standardized country code for the sixth country differs from the seventh standardized country code for the first current country (Fig.1, Abstract, column 1, lines 28-48 and column 2, lines 44-53; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 15, Knox discloses a method for using a global dialing format (Abstract, please see international dialing), comprising:
retrieving a phone number stored on a communication device (column 2, line 63 through column 3, line 10; retrieves the next phone number to contact from the phone number database table 10);
initiating a reformatting sequence to reformat the phone number (column 2, line 63 through column 3, line 10; dialing sequence construction is accomplished by a processor in a lookup, assemble, test, record, and analyze cycle to determine the correct dialing sequence for the locality of origination of the phone call. The successful dialing sequence is automatically determined and is compliant with the local telephone company dialing requirements);
executing a manual intervention sequence when the reformatting sequence is unable to reformat the phone number (column 2, line 63 through column 3, line 10; Sometimes the format requires that the user manually configure numerous area codes and exchanges when dialing sequences are potentially failures);
saving a reformatted phone number to a global contacts list in the global dialing format, wherein the reformatted phone number is obtained from the reformatting sequence or from the manual intervention sequence and wherein the global contacts list is located on the communication device (column 2, line 63 through column 3, line 10 and column 4, lines 8-14; analysis process 24 stores the identified and categorized dialing results into table 25 into the appropriate fields);
retrieving a local phone number from the reformatted phone number when a user selects the reformatted phone number (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; indicating that said selected one of said potentially operable dialing sequences is a correct dialing sequence for a phone call having an area code and an exchange matching an area code and an exchange of said retrieved phone call);
comparing a current country of the user to a destination country of the local phone number (Abstract and column 3, lines 11-30; compare the quantity of calling attempts plus the quantity of dialing failures minus the number of potential successes);
initiating a domestic call logic sequence or an international call logic sequence (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; indicating that said selected one of said potentially operable dialing sequences is a correct dialing sequence for a phone call having an area code and an exchange matching an area code and an exchange of said retrieved phone call);
saving the phone number to a call log in the global dialing format; and calling the concatenated phone number (column 1, line 63 through column 2, line 11 and column 2, line 63 through column 3, line 10; If the area code of the retrieved phone number from table 10 matches the local area code from user definition 26, control is passed to the local dialing process 14).
However, Knox does not explicitly disclose authenticating the local phone number by determining that the local phone number is a valid phone number in the destination country, wherein an authenticated local phone number is obtained; concatenating a dialing protocol and the authenticated local phone number to obtain a concatenated phone number.
In the same field of endeavor, EICHEN discloses authenticating the local phone number by determining that the local phone number is a valid phone number in the destination country, wherein an authenticated local phone number is obtained; concatenating a dialing protocol and the authenticated local phone number to obtain a concatenated phone number (paragraphs [0050] and [0051]; authentication device 220 may request a service from service device 250 based on authenticating customer equipment 210 (e.g., rather than or in addition to requesting configuration information from configuration storage device 230). For example, authentication device 220 may receive a certificate from customer equipment 210, may authenticate customer equipment 210 using the certificate, and may request a service related to an E-911 service or a local number portability service based on authenticating customer equipment).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Knox’s teaching with a feature of authenticating the local phone number by determining that the local phone number is a valid phone number in the destination country, wherein an authenticated local phone number is obtained; concatenating a dialing protocol and the authenticated local phone number to obtain a concatenated phone number as taught by EICHEN in order to  authenticate user by user’s phone number (paragraph [0050], EICHEN).
Regarding claim 16, Knox discloses the method of claim 15, wherein initiating a reformatting sequence to reformat the phone number comprises:
implementing a first logic sequence when the phone number starts with a “+” symbol; implementing a second logic sequence when the phone number starts with an exit code for the current country of the user and any exit code; implementing a third logic sequence when the phone number starts with any combination of an exit code and an entry code; or implementing a fourth logic sequence when the phone number conforms to a minimum rule and a maximum rule for the current country of the user (Abstract and column 4, lines 15-55; value of 2 indicates that a successful connection has been made and that all future dialing to this area code and phone number should use sequence of FIG. 1(b). An exemplary value of 3 indicates that a successful connection has been made and that all future dialing to this area code and phone number should use sequence of FIG. 1(c). An exemplary value of 4 indicates that a successful connection has been made and that all future dialing to this area code and phone number should use sequence of FIG. 1(d)).

Regarding claim 17, Knox discloses the method of claim 15, wherein saving a reformatted phone number to a global contacts list in the global dialing format comprises:
concatenating a three-letter International Organization for Standardization (ISO) country code for the destination country and the local phone number in the destination country to obtain a reformatted phone number and
saving the reformatted phone number to the global contacts list, wherein the reformatted phone number is in the global dialing format (Fig. 1, Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 18, Knox discloses the method of claim 15, wherein comparing a current country of the user to a destination country of the local phone number comprises:
determining a first three-letter ISO country code for the current country; determining a second three-letter ISO country code for the destination country; and comparing the first three-letter ISO country code and the second three-letter ISO country code (Fig. 1, Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 19, Knox discloses the method of claim 15, wherein initiating a domestic call logic sequence or an international call logic sequence comprises:
executing the domestic call logic sequence when the first three-letter ISO country code is the same as the second three-letter ISO country code or executing the international call logic sequence when the first three-letter ISO country code differs from the second three-letter ISO country code (Fig. 1, Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Regarding claim 20, Knox discloses the method of claim 15, wherein authenticating the local phone number by determining that the local phone number is a valid phone number in the destination country comprises:
satisfying a verification process by establishing that a series of digits at the beginning of the local phone number matches a verification sequence for the destination country, wherein the series of digits contains one to six digits and satisfying a digit count process by establishing that the local phone number conforms to a minimum rule and a maximum rule for the destination country (Fig. 1, Abstract and column 1, lines 28-48; XXX refers to an area code, YYY refers to an exchange, and ZZZZ refers to the last four digits of a phone number).

Allowable Subject Matter
Claims 5-9,11-13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653